Case 2:19-cv-00115-JRG Document 83 Filed 12/23/19 Page 1 of 12 PageID #: 1383



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION


                                      §
SEVEN NETWORKS, LLC,                  §
                                      §
                    Plaintiff,        §
                                      §   Case No. 2:19-CV-115-JRG
         v.                           §
                                      §
APPLE, INC.                           §   JURY TRIAL DEMANDED
                                      §
                     Defendant.       §


    SEVEN NETWORKS LLC’S RESPONSE IN OPPOSITION TO APPLE INC.’S
     OPPOSED MOTION TO SUPPLEMENT INVALIDITY CONTENTIONS TO
       CONFORM TO CLAIM CONSTRUCTION DISCLOSURES (Dkt. 81)
Case 2:19-cv-00115-JRG Document 83 Filed 12/23/19 Page 2 of 12 PageID #: 1384



I.     INTRODUCTION

       Nearly three months after Apple’s invalidity contentions were due on August 26, 2019,

Apple surprised SEVEN on November 14, 2019, two days after the P.R. 4-1 disclosures were

due, with thirteen new indefiniteness theories. Apple’s motion to supplement its invalidity

contentions (Dkt. 81) does not attempt any justification for its noncompliance with the invalidity

contentions deadline because it has none. In an attempt to show “good cause,” Apple relies on a

contorted reading of the Court’s order in SEVEN Networks, LLC v. Google LLC that, in fact,

confirms it cannot show “good cause.” As the Court stated in that order, “Defendants seem to be

laboring under the misapprehension that it is only during and within the P.R. 4 disclosures that

they need properly disclose their indefiniteness positions. . . Patent Rule 3-3(d) expressly

requires identification of ‘[a]ny grounds of invalidity based on indefiniteness under 35 U.S.C. §

112(2).’” 2018 U.S. Dist. LEXIS 220223, at *14 (E.D. Tex. July 11, 2018). In the order, this

Court struck an indefiniteness term a defendant first identified in a P.R. 4-1 disclosure, just as

Apple does here, because there was insufficient justification for its tardiness. Id.

       There is no justification for Apple’s tardiness, and SEVEN is prejudiced by Apple’s

evolving, ill-defined invalidity theories. This is Apple’s second motion to supplement its

invalidity contentions with untimely theories in the last month. While SEVEN did not oppose

Apple’s first motion, which the Court granted (Dkt. 75), SEVEN should not be forced to litigate

against Apple’s ever changing invalidity theories. Moreover, Apple still has not provided

supplemental invalidity contentions explaining its thirteen new indefiniteness theories, and the

parties are well into the claim construction process and have submitted expert declarations.

Because Apple cannot come close to showing “good cause” for its failure to comply with the

invalidity contention deadline, the Court should deny Apple’s motion.



                                                  1
Case 2:19-cv-00115-JRG Document 83 Filed 12/23/19 Page 3 of 12 PageID #: 1385



II.    FACTUAL BACKGROUND

       A.      Apple Has Yet to Disclose its Indefiniteness Contentions for the Processor
               Terms Four Months After the Deadline

       Apple’s Invalidity Contentions were due on August 26, 2019. Dkt. No. 39 at 5. In

accordance with P.R. 3-3(d), Apple’s invalidity contentions identified the terms Apple alleged

were invalid based on indefiniteness. See, e.g., Dkt. No. 81-1 at 20, 43-46. In particular, Apple

identified one term it alleged was governed by § 112(6) and indefinite for failing to disclose a

corresponding structure. Id. at 228-229. As Apple admits, however, Apple did not identify the

thirteen indefiniteness terms at issue here in its invalidity contentions. Dkt. No. 81 at 1.

       On November 12, 2019, the parties exchanged their P.R. 4-1 disclosures of proposed

terms and claim elements for construction. Dkt. No. 81-2. Apple’s P.R. 4-1 disclosure identified

thirteen terms that included the term “processor” (collectively, the “Processor Terms”), and for

each stated “Apple contends that this claim term should be governed by 35 U.S.C. § 112(6).”

Apple’s P.R. 4-1 disclosure did not allege indefiniteness for these “processor” terms or any other

terms in its P.R. 4-1 disclosure.

       Because Apple’s P.R. 4-1 disclosure failed to identify whether Apple was alleging

indefiniteness for any of the identified terms, SEVEN promptly requested that Apple identify

whether it was contending that any of the identified terms were indefinite. On November 14,

2019, Apple provided its First Supplemental P.R. 4-1 disclosure identifying each proposed term

for construction that Apple alleges is indefinite. Dkt. No. 81-3. Apple’s November 14, 2019

disclosure identified the Processor Terms as indefinite—the first time Apple disclosed its

position that the Processor Terms were indefinite—but provided no explanation for its position.

       On November 26, 2019, SEVEN objected to Apple’s indefiniteness arguments for the

Processor Terms in SEVEN’s P.R. 4-2 disclosure. Dkt No. 81-5 at 3-4. The parties met and


                                                  2
Case 2:19-cv-00115-JRG Document 83 Filed 12/23/19 Page 4 of 12 PageID #: 1386



conferred regarding SEVEN’s objections on December 5, 2019, and Apple stated that it intended

to file a motion to amend its invalidity contentions with respect to the Processor Terms.

However, Apple has yet to provide SEVEN with any amended invalidity contentions that explain

Apple’s indefiniteness arguments for the Processor Terms. No amended invalidity contentions

were included with Apple’s Motion.1

         B.       Apple Previously Supplemented its Invalidity Contentions to Add §112
                  Defenses But Failed to Identify the Processor Terms

         On October 3, 2019, prior to Apple’s identification of the Processor Terms at issue here,

Apple notified SEVEN that it intended to move the Court for leave to amend its invalidity

contentions to add six additional §112 defenses which were omitted from Apple’s contentions.

Ex. 1. Although Apple failed to identify any basis for adding these new §112 defenses after the

original P.R. 3-3 deadline, SEVEN agreed not to oppose Apple’s motion to supplement.2 Ex. 2.

At the same time, SEVEN expressly noted in its November 8, 2019 correspondence that

“SEVEN does not intend to allow any further supplement to Apple’s invalidity contentions.” Id.

Thereafter, Apple filed its unopposed motion to supplement its invalidity contentions on

November 21, 2019. Dkt. No. 73.

         Apple’s unopposed motion, however, did not raise the Processor Terms at issue here.

Instead, as explained above, Apple first notified SEVEN that it intended to file a motion for

leave to supplement its invalidity contentions for the Processor Terms on the parties’ December

5, 2019 meet and confer after SEVEN notified Apple that it intended to file a motion to strike the

Processor Terms if Apple did not agree to withdraw them. Dkt. No. 81 at 3-4.


1
  On December 20, 2019, Apple served its expert declarations in support of its claim constructions that addressed the
indefiniteness arguments for the Processor Terms. This was the first disclosure of Apple’s arguments. Apple has
yet to provide any amended invalidity contentions.
2
  At the same time, Apple agreed not to oppose SEVEN’s motion to supplement its infringement contentions to
include confidential information learned in discovery through Apple’s source code and confidential Apple technical
documents. Dkt. No. 68.

                                                         3
Case 2:19-cv-00115-JRG Document 83 Filed 12/23/19 Page 5 of 12 PageID #: 1387



III.     ARGUMENT

         Local Patent Rule 3-3(d) required Apple to identify its indefiniteness contentions in its

invalidity contentions in August. Apple recognized this requirement and included indefiniteness

contentions for a number of terms, including for one term it alleged was governed by 112(6) and

indefinite. Dkt. No. 81-1 at 228-229. Moreover, Apple previously moved for leave to amend its

invalidity contentions to add additional §112 defenses, and SEVEN agreed not to oppose based

on the understanding that Apple would not further supplement its contentions. Yet, despite the

parties’ prior agreement, Apple now seeks to further amend its contentions to add new

indefiniteness arguments for the Processor Terms. The time for Apple to identify its

indefiniteness contentions has long passed, and the Court should reject Apple’s attempt to

“practice litigation by ambush.”3

         Local Patent Rule 3-6(b) allows a party to supplement its invalidity contentions “only by

order of the Court, which shall be entered only upon a showing of good cause.” P.R. 3-6(b). To

determine whether a party has shown good cause, “the Eastern District of Texas considers (1) the

explanation for the party’s failure to meet the deadline, (2) the importance of what the Court is

excluding, (3) the potential prejudice if the Court allows that thing that would be excluded, and

(4) the availability of a continuance to cure such prejudice.” Keranos, LLC v. Silicon Storage

Tech., Inc., 797 F.3d 1025, 1035 (Fed. Cir. 2015). Each of these factors weighs against Apple’s

Motion, and Apple cannot meet its burden to show good cause to supplement its contentions.

The Court should deny Apple’s Motion.




3
  Cummins-Allison Corp. v. SBM Co., Ltd., No. 9:07-CV-196, 2009 WL 763926, at *1 (E.D. Tex. Mar. 19, 2009)
(the purpose of the Local Patent Rules is to “further the goal of full, timely discovery and provide all parties with
adequate notice and information with which to litigate their cases, not to create supposed loopholes through which
parties may practice litigation by ambush”).

                                                           4
Case 2:19-cv-00115-JRG Document 83 Filed 12/23/19 Page 6 of 12 PageID #: 1388



         A.       Apple Should Have Identified the Processor Terms as Indefinite in its August
                  Invalidity Contentions

         Apple fails to explain why, with reasonable diligence, it could not have asserted

indefiniteness for the Processor Terms in its August invalidity contentions.4 These indefiniteness

arguments were available to Apple before it served its invalidity contentions. Indefiniteness is

an issue Apple should have alleged based on the intrinsic evidence, and does not require

discovery or prior art searching. Accordingly, there is no basis for Apple to have only identified

some of its indefiniteness arguments with its August 26, 2019 invalidity contentions.

         Apple had sufficient time to assert the indefiniteness defenses within the initial deadline

and failed to do so. In fact, SEVEN provided Apple a two-week extension for its invalidity

contentions at the beginning of the case, giving Apple over four months from the filing of this

case to put its invalidity contentions together. Further, SEVEN did not oppose Apple’s initial

motion to supplement its invalidity contentions to add six additional §112 defenses. Yet Apple

failed to disclose its position that the Processor Terms were indefinite until after the claim

construction process began.

         Apple’s only excuse for its failure to identify the Processor Terms as indefinite in its

invalidity contentions is that the defendants alleging got away without disclosing contentions that

terms were governed by 112(6) in the SEVEN v. Google matter. SEVEN Networks, 2018 U.S.

Dist. LEXIS 220233, at *23. But the Court’s decision in the SEVEN v. Google matter was based

on a different question than the issue here. Specifically, the Court’s prior Order addressed

whether P.R. 3-3(c) requires a party to clearly identify whether a claim element should be


4
 See Innovative Display Technologies LLC v. Acer Inc., No. 2:13cv522-JRG, 2014 WL 2796555, at *1 (E.D.Tex.
June 19, 2014) (denying motion for leave to amend invalidity contentions because the defendants “failed to explain
why, with reasonable diligence, they could not have discovered such arts prior to the deadline for filing Invalidity
Contentions”); O2 Micro, Int’l Ltd. v. Monolithic Power Sys., Inc., 467 F.3d 1355, 1366 (Fed. Cir. 2006) (“The
burden is on the movant to establish diligence rather than on the opposing party to establish a lack of diligence.”).

                                                          5
Case 2:19-cv-00115-JRG Document 83 Filed 12/23/19 Page 7 of 12 PageID #: 1389



governed by 35 U.S.C. §112(6) in its invalidity contentions. Id. The section of the Court’s

Order that Apple relies on did not address the issue here as to whether Apple should be allowed

to raise new indefiniteness arguments at the claim construction phase that were not timely

disclosed in the invalidity contentions.5 That question was more squarely addressed in an earlier

section of the Court’s Order that struck the defendants’ indefiniteness defense for the term

“dynamically adjust[ed]” because defendants failed to raise it in their invalidity contentions. Id.

at 13-15. In fact, the Court expressly emphasized the fact that the P.R. 4-1 deadline is not a

second chance for a defendant to add late indefiniteness theories. Id. As such, the Court’s prior

Order does not justify Apple’s failure to disclose its indefiniteness arguments in this case. While

the issue here is whether or not Apple disclosed the thirteen new indefiniteness theories in its

invalidity contentions, which there is no dispute it did not, it is noted that Apple also did not

identify any of the thirteen “processor” terms as governed by 112(6) either and treated these

terms no differently than any other term in its invalidity contentions.

         To the extent Apple argues that a different standard should apply to terms allegedly

governed by 112(6) and that the Court should not require a defendant to identify 112(6)

indefiniteness arguments in its invalidity contentions, such a position is directly contrary to the

purpose of the Patent Rules.6 The Court should reject Apple’s meritless position that there is

somehow a “double standard” for 112(6) indefiniteness terms, which would encourage litigants

to withhold their 112(6) indefiniteness arguments from their invalidity contentions and wait to

disclose them until claim construction.

5
  Id. at *3 n.3 (stating that the Docket Control Order requirement to include indefiniteness arguments in the
Markman briefing “applies to indefiniteness arguments that have been timely raised”) (quoting Danco Inc. v.
Fluidmaster, Inc., No. 5:16-cv-00073, Dkt. No. 106 (E.D. Tex. Sept. 13, 2017) at 12 n.1).
6
  Id. at *1 (“The purpose of the Local Patent Rules is to “require parties to crystallize their theories of the case early
in the litigation so as to prevent the ‘shifting sands’ approach to claim construction.”); Cummins-Allison, 2009 WL
763926, at *1 (the purpose of the Local Patent Rules is to “further the goal of full, timely discovery and provide all
parties with adequate notice and information with which to litigate their cases, not to create supposed loopholes
through which parties may practice litigation by ambush”).

                                                            6
Case 2:19-cv-00115-JRG Document 83 Filed 12/23/19 Page 8 of 12 PageID #: 1390



        B.       Apple Fails to Show the Importance of Claim Construction for the Processor
                 Terms

        Apple’s conclusory arguments fail to demonstrate how the proposed amendment is

important.7 The Processor Terms do not require any construction. Because none of the

Processor Terms uses the word “means” there is “a rebuttable presumption . . . that § 112, para. 6

does not apply.” Williamson v. Citrix Online LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015).

Courts in this district have repeatedly rejected arguments that similar “processor” terms are

governed by §112(6).8 Thus, Apple’s claim construction argument for these terms is meritless

and futile. The lack of any need to construe these terms further weighs against Apple’s Motion.

        Apple’s argument that construction of the Processor Terms is needed to streamline the

number of asserted claims is also meritless. The Court already entered an Order Focusing Patent

Claims and Prior Art that requires SEVEN to reduce the number of asserted claims to not more

than a total of 75 claims by January 21, 2020—before the deadline for SEVEN’s opening

Markman brief. Dkt. No. 40 at 1. After the Court’s Markman Order, SEVEN is required to

further reduce the number of asserted claims to no more than 36 claims from no more than 10

asserted patents. Id. at 2. Thus, construction of the Processor Terms would not impact the total

number of asserted claims, but would at most change the mix of claims and patents SEVEN

would select.




7
  See Danco, No. 5:16-cv-00073, Dkt. No. 106 at 11 (“Even though the issue before the Court involves
indefiniteness arguments, the Court still finds Defendant has failed to persuade the Court of the importance of the
amendment.”).
8
  See, e.g., Cellular Communications Equipment LLC v. HTC Corp., No. 6:16-cv-475, 2018 WL 316472, at *9-10
(E.D. Tex. Jan. 8, 2018) (finding that extrinsic evidence showed that the disputed “processor” term was not a nonce
term and rejecting the argument that the term was governed by §112(6)); SyncPoint Imaging, LLC v. Nintendo of
Am. Inc., No. 2:15-cv-247, 2016 U.S. Dist. LEXIS 677, at *62 (E.D. Tex. Jan. 5, 2016) (holding that the term
“processor…for processing…” terms were not governed by §112(6) and did not need construction).

                                                         7
Case 2:19-cv-00115-JRG Document 83 Filed 12/23/19 Page 9 of 12 PageID #: 1391



        C.       Granting Apple’s Motion Would Prejudice SEVEN

        Contrary to Apple’s conclusory assertion of no prejudice, SEVEN would suffer prejudice

if the Court granted Apple’s Motion. SEVEN would suffer the same prejudice this Court has

previously identified with respect to amended invalidity contentions.9 Furthermore, Apple did

not provide its indefiniteness arguments until it served its claim construction expert declarations

on December 20, 2019. Thus, SEVEN is prejudiced by Apple’s failure to timely provide a full

disclosure of the indefiniteness arguments and being forced to respond to Apple’s conclusory

arguments without having adequate time to investigate Apple’s contentions.

        Moreover, the burden is on Apple to demonstrate good cause to amend, and SEVEN does

not bear the burden to demonstrate prejudice.10 As the Court previously held, “[a] lack of

prejudice to SEVEN, supposing that there was truly no prejudice, is not sufficient to demonstrate

good cause without more; to hold otherwise would change the showing from one of good cause

to one of no prejudice and absolve the movant from a failure based on harm to the opposing

party alone.” SEVEN Networks, 2018 U.S. Dist. LEXIS 220223, at 19.

        D.       SEVEN Will Still Be Prejudiced Even if the Schedule Were Modified

        Apple fails to explain how the case schedule could be adjusted to allow for a sufficient

continuance to cure the prejudice. Briefing for Apple’s Motion will not be complete until

January—just two months before the Markman hearing in March. Even assuming the Court

ruled on Apple’s motion in mid-January, SEVEN would need an extension to serve supplemental

expert claim construction disclosures and SEVEN would need additional time to prepare its

9
  Innovative Display, 2014 WL 2796555, at *2 (“Allowing Defendants to amend the invalidity contentions so close
to the Claim Construction Hearing, and after the parties have largely formulated their respective positions, would
force Plaintiff to spend more time and resources in modifying its existing construction.”); Danco, No. 5:16-cv-
00073, Dkt. No. 106 at 12 (“the Court finds Plaintiff would be prejudiced by the amended invalidity contentions” by
having to address new indefiniteness arguments).
10
   SEVEN Networks, 2018 U.S. Dist. LEXIS 220223, **14-15 (“The party objecting to non-compliance with the
Rules does not bear a burden to demonstrate prejudice in the face of a non-compliant party’s conclusory assertion of
no prejudice.”).

                                                         8
Case 2:19-cv-00115-JRG Document 83 Filed 12/23/19 Page 10 of 12 PageID #: 1392



opening Markman brief that is currently due on February 3. In sum, granting Apple’s motion so

close to the Markman hearing would significantly disrupt the current case schedule and further

prejudice SEVEN.

IV.    CONCLUSION

       Accordingly, Apple has not even attempted an explanation for its failure to comply with

the Local Rules, let alone come close to showing “good cause.” SEVEN respectfully requests

that the Court deny Apple’s Motion.




                                               9
Case 2:19-cv-00115-JRG Document 83 Filed 12/23/19 Page 11 of 12 PageID #: 1393



Date: December 23, 2019                Respectfully submitted,

                                       MCKOOL SMITH, P.C.

                                       /s/ Sam Baxter
                                       Samuel F. Baxter
                                       Lead Attorney
                                       Texas State Bar No. 01938000
                                       sbaxter@mckoolsmith.com
                                       Jennifer Truelove
                                       Texas State Bar No. 24012906
                                       jtruelove@mckoolsmith.com
                                       MCKOOL SMITH, P.C.
                                       104 East Houston, Suite 300
                                       Marshall, Texas 75670
                                       Telephone: (903) 923-9000
                                       Facsimile: (903) 923-9099

                                       Kevin Burgess
                                       Texas State Bar No. 24006927
                                       kburgess@mckoolsmith.com
                                       Seth R. Hasenour
                                       Texas State Bar No. 24059910
                                       shasenour@mckoolsmith.com
                                       MCKOOL SMITH, P.C.
                                       300 W. 6th Street, Suite 1700
                                       Austin, Texas 78701
                                       Telephone: (512) 692-8704

                                       Kevin Schubert
                                       kschubert@mckoolsmith.com
                                       MCKOOL SMITH, P.C.
                                       One Bryant Park, 47th Floor
                                       New York, NY 10036
                                       Telephone: (212) 402-9400

                                       Eric Hansen
                                       Texas State Bar No. 19196650
                                       ehansen@mckoolsmith.com
                                       MCKOOL SMITH, P.C.
                                       300 Crescent Court, Suite 1500
                                       Dallas, Texas 75201
                                       Telephone: (214) 978-4000

                                       ATTORNEYS FOR PLAINTIFF, SEVEN
                                       NETWORKS, LLC

                                      10
Case 2:19-cv-00115-JRG Document 83 Filed 12/23/19 Page 12 of 12 PageID #: 1394



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

was electronically filed with the CM/ECF system per LR 5.1, and that all interested parties are

being served with a true and correct copy of these documents via the CM/ECF system on

December 23, 2019.


                                                            /s/ Jennifer Truelove
                                                            Jennifer Truelove




                                               11
